UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-1063


JANET R. GORSKI,

                Plaintiff - Appellant,

           v.

ITT LONG TERM DISABILITY PLAN FOR              SALARIED   EMPLOYEES;
METROPOLITAN LIFE INSURANCE COMPANY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever III,
District Judge. (7:05-cv-00150-D)


Argued:   September 24, 2008                 Decided:   November 3, 2008


Before MICHAEL and TRAXLER, Circuit Judges, and Richard L.
VOORHEES, United States District Judge for the Western District
of North Carolina, sitting by designation.


Reversed and remanded by unpublished per curiam opinion. Judge
Traxler wrote an opinion concurring in part and dissenting in
part.


ARGUED: Andrew O. Whiteman, HARTZELL & WHITEMAN, L.L.P.,
Raleigh, North Carolina, for Appellant.  Theresa Jeszeck Baker,
METLIFE, Long Island City, New York, for Appellees.   ON BRIEF:
Stephen A. Dunn, EMANUEL & DUNN, P.L.L.C., Raleigh, North
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Janet R. Gorski appeals a district court order denying her

motion    for    summary     judgment      and       granting    summary     judgment

against her in her action against the ITT Long Term Disability

(“LTD”)    Plan     for      Salaried         Employees       (“the     Plan”)      and

Metropolitan      Life     Insurance       Company          (“MetLife”),     alleging

wrongful termination of her LTD benefits.                    We reverse and remand

to the district court with instructions to reinstate Gorski’s

benefit award and consider her claims for prejudgment interest

and an award of attorney’s fees and costs.



                                          I.

     Gorski worked as a secretary at ITT Automotive in Auburn

Hills,    Michigan,      until   February           1998.     While   at    ITT,   she

participated in the Plan, which provides LTD benefits.                        MetLife

insures    the    Plan     and   serves        as    claims     administrator      with

“discretionary authority to interpret the terms of the Plan and

to determine eligibility for and entitlement to Plan benefits in

accordance with the terms of the Plan.”                     J.A. 500.      To qualify

for LTD benefits, participants must be “Totally Disabled,” which

the Plan defines as follows:

     1) During the six-month qualifying period plus the
     first 12 months in which you receive LTD benefits, you
     are considered Totally Disabled if you are unable to
     perform the regular duties of your occupation while


                                          3
      under the continuous and appropriate care of a
      licensed physician and you are not employed elsewhere.

      2) After the first 12 months in which you receive LTD
      benefits, Total Disability means you are unable to
      engage in any and every duty pertaining to any
      occupation or employment for wage or profit for which
      you are qualified, or become reasonably qualified by
      training, education or experience.

J.A. 490.       In order to continue to receive LTD benefits under

the Plan, participants must regularly submit proof of continued

disability.

      In October 1997, Gorski received treatment from Dr. Young

Seo for “severe lower back pain” that she reported as resulting

from lifting her leg as she tried to put on her pants.                       J.A. 79.

She claims this injury was a reaggravation of a previous injury

that happened in early 1977 when she fell outside of ITT.                           Dr.

Seo   diagnosed    Gorski      as     having      L5   nerve    root   irritation,    a

bulging disc, and inflammation of the joint between L4 and L5,

and   he   treated   her       with      spinal    injections.         Gorski   missed

approximately     one    month      of    work,    then   returned      to   work   for

approximately nine weeks before suffering a recurrence of her

symptoms on February 6, 1998.               An MRI dated that day showed two

herniated discs.         As a result, she received special injections,

pain medication, and physical therapy.                    She did not return to

work again.

      Gorski applied for LTD benefits on August 11, 1998.                           Dr.

George     R.   Shell,     a    neurosurgeon,          stated     in   an    Attending

                                            4
Physician Statement (“APS”) that Gorski had two herniated discs

and was scheduled for “lumbar cage fusion” surgery on August 18,

1998, which would render her “unable to perform any type of work

for   at    least   6     months.”      J.A.       133-34.         Shortly   thereafter,

MetLife approved Gorski’s claim, as of August 11, 1998.

      Nearly      two     months     after        the   surgery,      Gorski     informed

MetLife that she was experiencing “[n]umb feet, legs & low back

nerve spasms [with] shooting pain down both legs” and that she

could      not   lift    more   than    two       pounds,    sit    for   more   than   30

minutes, or walk for a very long time without “excessive pain”

in her legs and lower back.             J.A. 136.           Dr. Schell reported that

Gorski had been doing very well until December 1998, when during

a bout with vomiting, she “felt something pop in her back” and

began having pain in her right leg and back.                              J.A. 310.     On

March 19, 1999, Dr. Schell noted that Gorski “still seems quite

symptomatic.”           J.A. 177.      In that regard, Gorski reported that

although her legs were feeling better, she had burning pain in

her hips when she walked and discomfort when she sat as well.

Gorski underwent an MRI examination on June 22, 1999.

      Meanwhile, Dr. Schell had provided MetLife in May 1999 with

his office notes, discharge records relating to the August 1998

surgery, and radiological reports.                      This prompted MetLife, on

July 27, 1999, to approve a continuance of Gorski’s LTD benefits

on the basis that she was unable to perform any occupation for

                                              5
which       she    was     qualified.         Dr.       Schell     treated         Gorski     with

epidural      injections       and    physical          therapy       until    she     moved    to

North Carolina in December 1999.

       In    September       1999,     MetLife       arranged         for     an    independent

medical      examination        of    Gorski       by     Dr.    Robert       S.    Levine,     an

orthopedic surgeon.             After examining Gorski and reviewing her

medical records, Dr. Levine diagnosed “status post laminectomy

and anterior fusion (cages) for ruptured disc” and “chronic pain

syndrome          with     significant        depression.”              J.A.        212.        He

recommended that Gorski receive treatment at a multidisciplinary

pain center offering pain management, that she participate in a

functional          reactivation           program,        and        that      she        receive

psychological            therapy.     He     determined         that    Gorski        should    be

capable       of    performing       sedentary          activities       that       involve     no

bending and do not require her to lift more than five pounds.

He     believed       that     she    could        have     a    functional          capacities

evaluation and noted that he “felt that there are significant

ongoing      psychological          factors    which       would      interfere        with    her

ability to perform and to return to gainful employment.”                                      J.A.

212.     Responding to Dr. Levine’s opinion, Dr. Schell informed

MetLife      that    while     he    did    not     reject      Dr.    Levine’s       treatment

recommendations, he believed that Gorski might also need further

surgery sometime in the future.



                                               6
      When Gorski subsequently moved to North Carolina, she began

receiving treatment from Dr. George Huffmon, a neurosurgeon.                                 On

June 15, 2000, Gorski underwent a CT scan, flexion/extension

scan,      and     bone     scan.        Reviewing        the     results,      Dr.    Huffmon

concluded that Gorski’s “4/5 right cage is kicked out laterally”

and   seemed       to     be    compressing          at   least     one   nerve       root   and

possibly two.             J.A. 348.          He recommended physical therapy and

surgery to have “pedicle screws from 4 to S1 and attempt to get

the cage out if we can’t clamp it down and put it back in

position.”         J.A. 348.           He noted, though, that Gorski was “very

reluctant”         to     undergo      another       surgery.        J.A.    347.        After

examining        Gorski        again    on     December       28,    2000,   Dr.       Huffmon

concluded that her pain was still preventing her from returning

to work.         He sent her for a second opinion regarding possible

surgery to Dr. Mark Rodger, who determined that she was not a

good candidate for surgery and turned her care over to a primary

care physician and pain management specialist.

      On     May     25,       2001,    MetLife       asked     Gorski    for     additional

information concerning her treatment.                           Gorski wrote that she

suffered from “spas[]ming in [her] low[er] back, shooting pain

into [her] right leg, [a] numb right foot, [and] stinging pain

in [her] toes.”            J.A. 259.         She also reported that her right leg

was weak, she could not lift it very much, and that it would

give out, causing her to fall if she did not have someone or

                                                 7
something to support her.                     She noted that, since her surgery,

she had been depressed and suffered irritable bowel syndrome,

increased         occurrences         of    dizziness,       and    urinary      incontinence.

She also wrote that no accommodation would allow her to return

to work because she could not “even clean [her] house or lift

groceries” and that even “holding a full gallon of milk is a

chore.”        J.A. 261.          She stated that she “ha[s] to lay down in a

fetal    position          to     take     the     pressure    off    .    .    .     when   [she]

stand[s] for 20-25 min[utes,] sometimes even less.”                                    J.A. 261.

She stated that she could not “believe how everything has a tie

to [her] lower back.”                 J.A. 261 (emphasis in original).

        As    part     of    its      ongoing       review,    MetLife         also    conducted

videotape surveillance of Gorski.                       MetLife’s investigator filmed

Gorski       on     August      28,    2001,       leaving    her    home,      driving      to    a

grocery       store,        and    shopping        with   another         female      and    child

without visible medical aides or devices, before driving home.

Gorski’s gait appeared normal, and she did not appear to be in

pain.        On October 9, 2001, he observed her watering plants in

her front yard, which included her carrying gallon jugs of water

in each hand and bending at the knees and at the waist to pour

water        from    the     jugs,         again    without    any        apparent      pain      or

difficulty.

        MetLife also reviewed an APS from Dr. Huffmon, dated August

2,   2001,          diagnosing         “L4-5       radiculopathy,         post      laminectomy

                                                    8
syndrome” and again indicating his view that treatment should

include “fusion [with] pedicle screws.”                    J.A. 268.         Dr. Huffmon

concluded that Gorski was “[u]nimproved” and disabled for any

occupation.         J.A.       269.     He     listed      restrictions           for     all

activities       except    grasping,     handling,         finger     dexterity,          and

concentrated visual attention.

     Dr.   William        J.   Faircloth     also    completed        an    APS    form    in

January    2002.      Like     Dr.    Huffmon,      he    concluded        that   Gorski’s

nerve root compression, resulting in lower back pain, right leg

pain, and numbness, rendered her disabled for any occupation.

He noted that even her sitting ability was limited.

     On April 16, 2002, MetLife sought clarification from Dr.

Faircloth regarding his conclusion that Gorski’s ability to sit

was limited, asking in particular whether Gorski could “sit for

45 minutes, break, and resume sitting for another 45 minutes,

through[]out an 8 hour work day” and, if she could not, to

specify    her     sitting     capability.          J.A.       408.        Dr.    Faircloth

responded that he was unable to make that determination.                                When

MetLife     asked     for       clarification,           Dr.     Faircloth’s        office

responded that he could not answer the questions because he had

not seen Gorski often enough.              At his most recent examination of

her, on February 13, 2002, he had noted that she was exercising

regularly and had no new or specific complaints.



                                           9
      MetLife subsequently informed Gorski, via a letter dated

June 4, 2002, that it was terminating her benefits as of that

date since she was no longer disabled within the meaning of the

Plan.       The    letter     referenced         Dr.    Faircloth’s          inability      to

determine the extent of her sitting limitations, the fact that

she   was   regularly       exercising       on    February         13,    2002,     and   the

investigator’s        surveillance          report.            It     also     noted       her

vocational history, including her associate degree in business

administration       and     her    strong       background         in    administrative,

secretarial,       and     bookkeeping       jobs.           Considering       the    skills

needed to be an administrative assistant and that the job is

“sedentary and require[s] lifting, carrying, pushing and pulling

of [only] 10 pounds occasionally,” J.A. 288, MetLife concluded

that Gorski could perform her prior job.                      The letter recommended

that if Gorski appealed the decision, she should provide recent

physical exam findings, recent diagnostic testing results, her

current      treatment        plan     and        response,          restrictions          and

limitations preventing her from working, her prognosis for when

she     could     return    to     work,     and       any    other       information       or

documentation that would support a finding of disability.

      Gorski appealed her benefits termination on September 19,

2002,    submitting      additional        medical      records,         including,    among

other things, office notes of an outpatient consultation in July

2000 with neurosurgeon Thomas Melin, who noted that “the L4/5

                                            10
cage on the right appears to be somewhat laterally displaced and

posteriorly displaced.”       J.A. 306.    On December 4, 2002, Gorski

sent MetLife a note from Dr. Huffmon stating that Gorski “can

sit for 45 minutes and take a 10 minute break to lay down [and]

then resume sitting for up to 4 hours a day—there is No Job this

woman can perform.”      J.A. 408 (emphasis in original).              Gorski

also sent MetLife notes from Dr. Richard Leighton regarding his

examination of her on August 8, 2002.            He wrote that “[m]anual

motor    strength   testing   showed   some   weakness    of    the   plantar

flexors and dorsiflexors on the right which are 4/5.                  She has

point tenderness over the trochanteric bursa on the left but has

reasonable fluid ROM.”        J.A. 409.    He also reported that x-rays

showed “a bit of posterior displacement of one of the cages.”

J.A.    409.   He   noted,    concerning   her   history,      that   she   had

“numbness, weakness, prior fractures, back pain, ringing in her

ears, blood in her stool, lumps, balance problems, depression,

sleep disorder, and easy bruising.”           J.A. 411.        He added that

Gorski walks with a cane and has “[p]ain [that] comes and goes.”

J.A. 411.      He described her as “[w]alk[ing] with an antalgic

gait and slightly off balance.”        J.A. 411.

       MetLife subsequently referred Gorski’s file on December 23,

2002, to Network Medical Review for an independent physician

consultation review.     Dr. M. Marc Soriano reported conducting a

“thorough review” of the medical records MetLife had provided

                                    11
him.     J.A. 426.         He specifically discussed the September 13,

1999, examination performed by Dr. Levine and the notes from Dr.

Leighton’s August 8, 2002, examination, stating about them that

Gorski’s      “subjective         complaints       have     remained         significant

despite the fact that the objective exams are unremarkable.”

J.A. 426.     Dr. Soriano concluded that Gorski’s “examinations are

all    replete     with    subjective          complaints      but     no    significant

objective findings . . . that would support an impairment,” J.A.

426, and that Dr. Huffmon’s opinion that Gorski could sit for

only    45   minutes      an    hour    for     four   hours     per    day      was   “not

substantiated in the clinical documentation,” J.A. 427.                                  Dr.

Soriano determined from his review that Gorski could sit, stand,

or walk continuously for one hour and could sit, stand, and walk

for    all   eight    hours     of     an    eight-hour   period.           In   light    of

Gorski’s prior surgery and her continuing complaints of pain,

Dr.    Soriano       concluded        that    Gorski   “should         be    limited      to

sedentary     to   light       duty    positions.”        J.A.   427.         He   finally

stated that “Gorski’s complaints remain only subjective and are

disproportionate to any objective findings on x-rays or physical

exam findings.”        J.A. 427.        Dr. Soriano’s report made no mention

of the dislodged surgical hardware that several of the other

doctors concluded was irritating her surrounding nerve tissue

and causing her to suffer significant pain in her lower back and

right leg.

                                              12
       MetLife sent Gorski’s attorney a letter dated January 20,

2003, stating that it had denied Gorski’s appeal.                           The letter,

relying on the Plan, Gorski’s job description, the limitations

that   Dr.    Huffmon     and    Dr.     Faircloth        had    identified,     and    Dr.

Soriano’s report, concluded that “the medical documentation in

[MetLife’s] file does not support a disability, as defined in

the plan.”         J.A. 421.

       Gorski then initiated the current action in federal court

on   August    12,     2005,    under     29    U.S.C.A.        § 1132(a)(1)(B)      (West

1999) of the Employee Retirement Income Security Act of 1974

(“ERISA”), for wrongful denial of benefits.                           She requested LTD

benefits from June 4, 2002 to the judgment date, prejudgment

interest, a determination that she is entitled to continue to

receive      benefits    for     as    long     as    she     remains    eligible,      and

attorney’s fees and costs.

       Considering       cross-motions              for     summary      judgment,      the

district      court    denied        Gorski’s       motion    and     granted   MetLife’s

motion.        The     court     applied        a    modified       abuse-of-discretion

standard of review to MetLife’s decision in light of MetLife’s

status as both the insurer of LTD benefits and the fiduciary

with discretionary authority to determine benefits eligibility.

The court concluded that despite the conclusions of Drs. Huffmon

and Faircloth that Gorski could not return to work, MetLife’s

decision      to    uphold     its    benefits       denial     was    reasonable      as   a

                                           13
matter of law.      The court pointed out that Dr. Faircloth could

not say that Gorski could not work throughout an eight-hour day,

sitting 45 minutes at an interval with breaks in between, and

that Dr. Huffmon did not explain his view that Gorski could sit

only in 45-minute increments for a total of four hours.                            The

court also recognized that although Gorski’s doctors identified

objective evidence indicating Gorski would suffer chronic lower

back pain, in the end, their opinions that she could not do her

old   job   depended      on    the    veracity    of     Gorski’s   self-reported

limitations.        The        court   noted      that    independent     physician

consultant    Dr.   Levine       concluded     that      Gorski   could   engage    in

sedentary activities following pain management therapy, and that

Dr. Soriano concurred in that assessment.                     The district court

finally added that the video surveillance reasonably could be

viewed as further evidence that Gorski’s limitations were not as

great as Drs. Huffmon and Faircloth believed.



                                         II.

                                          A.

      We review the grant of summary judgment de novo, viewing

all of the facts in the light most favorable to the nonmovant.

See EEOC v. Navy Fed. Credit Union, 424 F.3d 397, 405 (4th Cir.

2005).      Summary judgment is appropriate when “the pleadings,

depositions, answers to interrogatories, and admissions on file,

                                          14
together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party

is entitled to a judgment as a matter of law.”                                  Fed. R. Civ. P.

56(c);      see    Celotex          Corp.    v.    Catrett,        477     U.S.       317,     322-23

(1986).

       In reviewing the denial of benefits under an ERISA plan, a

district court’s first task is to consider de novo whether the

relevant plan documents confer discretionary authority on the

plan administrator to make a benefits-eligibility determination.

See Johannssen v. District No. 1-Pacific Coast Dist., MEBA Pen.

Plan, 292 F.3d 159, 168 (4th Cir. 2002).                                “When a plan by its

terms       confers       discretion          on        the   plan’s          administrator            to

interpret its provisions and the administrator acts reasonably

within      the        scope    of    that    discretion,           courts          defer    to    the

administrator’s            interpretation.”                   Colucci          v.     Agfa     Corp.

Severance Pay Plan, 431 F.3d 170, 176 (4th Cir. 2005).                                             The

parties agree that the Plan confers discretionary authority upon

MetLife, as the plan administrator, to make benefit decisions

according         to    the    terms     of     the      plan.          Under       the     abuse-of-

discretion standard, the reviewing court will not disturb the

plan    administrator’s              decision      as     long     as    it     was    reasonable.

Such    a    decision          is    reasonable         “if   it    is     the       result       of   a

deliberate, principled reasoning process and if it is supported

by substantial evidence,” Stup v. UNUM Life Ins. Co. of Am., 390

                                                   15
F.3d     301,    307       (4th       Cir.     2004)         (internal         quotation           marks

omitted), which is “evidence which a reasoning mind would accept

as sufficient to support a particular conclusion,” LeFebre v.

Westinghouse       Elec.      Corp.,         747    F.2d     197,    208       (4th     Cir.       1984)

(internal quotation marks omitted).

        However,     when         the    plan           administrator’s            own       business

interests will be directly affected by its decision regarding

the    benefits     claim,        a    conflict         of   interest      arises        that       “may

operate     to     reduce        the    deference            given   to        a    discretionary

decision of that fiduciary to the extent necessary to neutralize

any      untoward          influence          resulting         from       that          conflict.”

Blackshear v. Reliance Standard Life Ins. Co., 509 F.3d 634, 639

(4th Cir. 2007) (internal quotation marks & alteration omitted).

In effect, we use a “sliding-scale standard of review” when a

genuine     conflict         exists:          “‘[t]he         more       incentive           for     the

administrator          .     .     .     to        benefit      itself         by       a     certain

interpretation         of        benefit       eligibility           .     .       .,       the     more

objectively reasonable the administrator[’s] . . . decision must

be and the more substantial the evidence must be to support

it.’”     Stup, 390 F.3d at 307 (quoting Ellis v. Metro. Life Ins.

Co., 126 F.3d 228, 233 (4th Cir. 1997)); see also Metro. Life

Ins. Co. v. Glenn, 128 S. Ct. 2343, 2350 (2008) (explaining that

when plan administrator both evaluates benefits claims and pays

those    claims,     the      resulting         conflict        of   interest           “should       be

                                                   16
weighed as a factor in determining whether there is an abuse of

discretion” (internal quotation marks omitted)).

      Because MetLife insures the very plan it administers, the

district       court    concluded    that    MetLife     was    operating    under    a

conflict of interest.           MetLife does not challenge the district

court’s application of the modified abuse-of-discretion standard

under    the    circumstances,       and    we   agree   that    this    standard    of

review was appropriate.          See Stup, 390 F.3d at 307.



                                            B.

      With these principles in mind, we turn to the substantive

questions.        The issue decided by MetLife and litigated before

the     district       court   was   whether      Gorski    could       “perform    the

sedentary duties of an administrative assistant.”                          J.A. 513.

Resolution of this question became dependent on the legitimacy

and extent of Gorski’s back pain.                  In this regard, Gorski has

produced evidence clearly demonstrating that dislodged surgical

hardware was irritating nerve tissue surrounding the hardware,

causing her substantial pain and other problems as well.                             On

that point, Gorski produced the report of Dr. Huffmon that a CT

scan and flexion and extension films showed that her 4/5 cage

was “kicked out laterally,” apparently “compressing her right 4

nerve root and maybe even catching her right 5 nerve root as

well,” resulting in “[l]ow back pain and right leg pain.”                          J.A.

                                            17
348.        Gorski presented an APS from Dr. Faircloth essentially

agreeing with Dr. Huffmon’s assessment.                          Dr. Leighton further

noted       that     Gorski’s      x-rays        showed     “a     bit    of    posterior

displacement of one of the cages.”                     J.A. 409.     Drs. Huffmon and

Faircloth      both       concluded   that       Gorski     was    disabled      from    any

occupation, and Dr. Faircloth specifically opined that Gorski

“can sit for 45 minutes and take a 10 minute break to lay down

[and] then resume sitting for up to 4 hours a day.”                             J.A. 408.

Gorski herself represented that no accommodation could allow her

to return to the workplace in light of the severity of her lower

back pain.         Thus, Gorski clearly satisfied her initial burden of

producing         substantial      evidence       that     she     was    disabled      from

performing any job.

       In     nonetheless       upholding        its      termination      of    Gorski’s

disability benefits, MetLife noted that Gorski’s job description

for her previous job as sales secretary required her “to sit for

3-4 hours, stand, walk, and climb for 1-2 hours per work shift.”

J.A. 420.          The job also “required some repetitive use of the

hands and the use of the neck and head” but only “occasional

lifting or carrying up to 10 lbs.”                  J.A. 420.        MetLife concluded

that while Drs. Faircloth and Huffmon opined that Gorski could

not perform any job, the specific limitations that the doctors

identified         regarding    her   functionality          did    not    preclude     her

working      in     her    prior    job     as    an     administrative         assistant.

                                            18
MetLife also relied on Dr. Soriano’s conclusions that “Gorski

did not have any impairment based upon objective findings,” that

she could perform sedentary work, and that Dr. Huffmon’s sitting

restrictions of 45 minutes on, followed by 10-minute breaks, for

up to 45 minutes were not supported by Gorski’s recent physical

examinations.     J.A. 421.

     Gorski argues that MetLife acted unreasonably in basing its

final     decision    to    terminate   her   benefits   on   Dr.   Soriano’s

opinion.     MetLife does not deny that it relied on Dr. Soriano’s

opinion, but maintains that its reliance was reasonable.                   We

agree with Gorski.

     The crux of Dr. Soriano’s opinion is that there are no

objective findings to support Gorski’s complaints of pain and

that Gorski exaggerates the level of pain.               Indeed, as noted,

Dr. Soriano went so far as to say that Gorski “does not have any

impairment based upon objective findings.”               J.A. 426 (emphasis

added);     see      J.A.   427   (“[S]he     has   no   obvious    objective

impairment”).

     The problem with Dr. Soriano’s opinion is that Dr. Soriano

never explained on what basis he doubted the veracity of Gorski,

whom he had never examined.             To the extent that he did not

believe that Gorski’s physical problems would cause the intense

pain of which she complained, he never revealed why he rejected

the view of the other doctors that dislodged surgical hardware

                                        19
was      irritating        surrounding      nerve        tissue,      resulting         in

debilitating pain for Gorski.               In fact, he never discussed at

all the June 2000 CT scan and flexion and extension films that

several doctors reported as depicting the dislodged hardware and

resulting        nerve    root   impingement      and    as    supporting       Gorski’s

claims      regarding      the   extent    of    her    pain.        Without     such    a

discussion, Dr. Soriano’s report is simply an unreasoned and

unexplained rejection of the objective evidence in the record,

Gorski’s claims regarding her level of pain and functionality,

and the opinions of Drs. Huffmon and Faircloth that she was

totally disabled.           MetLife was not justified in rejecting the

opinions     of    Drs.    Faircloth      and    Hoffman      as   well    as   Gorski’s

statements on the basis of such a flawed report.                          See Stup, 390

F.3d   at    308    (“[W]hile     an   administrator          does   not    necessarily

abuse its discretion by resolving an evidentiary conflict to its

advantage, the conflicting evidence on which the administrator

relies      in   denying    coverage      must    be    ‘substantial’--especially

when . . . the administrator has an economic incentive to deny

benefits.”).         Thus, it cannot be said that MetLife’s decision

was “the result of a deliberate, principled reasoning process.”

Id. at 307; see Black & Decker Disability Plan v. Nord, 538 U.S.

822, 834 (2003) (“Plan administrators . . . may not arbitrarily

refuse to credit a claimant’s reliable evidence, including the

opinions of a treating physician.”); Buffonge v. Prudential Ins.

                                           20
Co. of Am., 426 F.3d 20, 30-31 (1st Cir. 2005) (holding that

denial       was    not    “reasoned”      when    it      relied     in     part     on

fundamentally flawed medical reports).

       MetLife contends that it acted reasonably in upholding its

termination        of   Gorski’s    benefits     because    the    record    contains

conflicting evidence concerning whether she could perform her

job as an administrative assistant.                     In this regard, MetLife

argues that the functional limitations reported by Drs. Huffmon

and Faircloth would not prevent Gorski from undertaking many of

the duties of a secretary, and MetLife notes that Dr. Levine had

also   concluded        that   Gorski    should    be    capable    of     doing    some

sedentary activities.            MetLife further argues that Dr. Huffmon

did    not    provide      any     explanation    for     his     asserted       sitting

limitations for Gorski or even indicate that he had examined her

in the several months preceding his assertion.                     Finally, MetLife

points to the video surveillance as a basis for discrediting

Gorski’s      claimed     pain     and   limitations,      on     which    the     other

doctors’ opinions of her limitations were based.

       We conclude that MetLife’s “substantial evidence” argument

misses the mark.            Importantly, the defect in MetLife’s final

decision was not that the evidence before it was insufficient to

support a hypothetical decision to deny benefits, but rather,

that the actual decision that MetLife issued was not reasoned

and principled.           See id. (holding that insufficiently reasoned

                                          21
decision       denying      benefits       would      be    overturned          regardless        of

whether       substantial      evidence          could     have    supported         a    reasoned

decision denying benefits).                      And, because we cannot conclude

with    any    certainty       that     MetLife       would       have    reached         the   same

decision       had     it    completed       an       appropriate         analysis         of     Dr.

Soriano’s report and the assumptions underlying his conclusions,

the decision terminating Gorski’s benefits must be overturned.

See id. at 31 (suggesting that plan administrator’s reliance on

faulty evidence might be ignored if other evidence before the

administrator           “compelled           or        virtually          compelled”              the

administrator to deny the claim).



                                                 C.

       Having     determined       that      MetLife’s        decision        constituted          an

abuse     of    discretion,        we      now    turn      to    the     question         of     the

appropriate          remedy.       “[T]he         administration           of       benefit       and

pension        plans    should        be    the       function       of       the        designated

fiduciaries, not the federal courts.”                       Bernstein v. CapitalCare,

Inc.,    70     F.3d    783,   788      (4th      Cir.     1995).         Therefore,         it    is

generally the case that when a plan administrator’s decision is

overturned, a remand for a new determination is appropriate.

See     Flinders       v.    Workforce           Stabilization           Plan       of     Phillips

Petroleum Co., 491 F.3d 1180, 1194 (10th Cir. 2007) (explaining

that    “[i]f     the       plan   administrator            failed       to     make      adequate

                                                 22
factual findings or failed to adequately explain the grounds for

the decision, then the proper remedy is to remand the case for

further     findings    or    additional       explanation”);      cf.    Sheppard    &

Enoch Pratt Hosp., Inc. v. Travelers Ins. Co., 32 F.3d 120, 125

(4th Cir. 1994) (noting that remand is appropriate if the court

concludes     that    the    administrator       lacked   adequate       evidence    to

make a decision); Berry v. Ciba-Geigy Corp., 761 F.2d 1003, 1007

(4th Cir. 1985) (same).            However, “if the evidence in the record

clearly     shows    that    the   claimant     is   entitled      to   benefits,    an

order awarding such benefits is appropriate.”                           Flinders, 491

F.3d at 1194.

      Here, a remand to MetLife for a new determination is not

necessary because the record reflects that Gorski was clearly

entitled to continued benefits.                 Although Dr. Levine opined in

late 1999 that Gorski should be capable of performing sedentary

activities that involve no bending and do not require her to

lift more than five pounds, both Dr. Huffmon and Dr. Faircloth,

in   August    2001    and     January    2002,      respectively,       opined   that

Gorski was disabled for any occupation.                   Because Dr. Soriano’s

analysis    was     incomplete,     there      simply   was   no   basis    by    which

MetLife could have discredited Dr. Huffmon’s and Dr. Faircloth’s

medical opinions.           The videotape surveillance was not sufficient

in   this    regard.         The   fact   that    it    showed     Gorski    bending,

carrying water jugs, driving, and walking for a relatively short

                                          23
time with no apparent discomfort does not cast significant doubt

on the opinions of her physicians that she was not physically

able to work for a sustained period of time.                        We therefore

conclude that the only reasonable decision available to MetLife

was   to   reverse     its   earlier    decision      discontinuing     Gorski’s

benefits.



                                       III.

      In sum, we reverse the order of the district court granting

summary     judgment    to   MetLife     and       denying   Gorski’s    summary

judgment    motion,    and   we   remand      to   the   district    court   with

instructions to reinstate Gorski’s benefit award and consider

her claims for prejudgment interest and an award of attorney’s

fees and costs.

                                                         REVERSED AND REMANDED




                                        24
TRAXLER, Circuit Judge, concurring in part and dissenting in
part:

      I agree with the majority’s decision reversing the district

court’s    order    granting        MetLife’s    summary    judgment      motion      and

denying Gorski’s motion, and I concur in Parts IIA and IIB of

the   majority      opinion.        However,     because    I    believe       that   the

district court should remand the matter to MetLife for a new

benefits determination, I respectfully dissent from the majority

decision to the extent that it orders reinstatement of Gorski’s

benefits.

      A   remand    to   MetLife      is   appropriate      in     my   view    because

MetLife     could    have    reasonably         denied    Gorski’s       appeal       even

without relying on Dr. Soriano’s opinion.                   The requirements for

Gorski’s    prior     job,     as    described    by     MetLife    in    its     letter

denying her appeal, called for Gorski to sit for only three to

four hours per shift.           Even accepting as correct Dr. Huffmon’s

opinion that Gorski can sit for only 45 minutes before taking a

10-minute break from sitting, for up to four hours per day, it

is not clear that that limitation would prevent her from meeting

the job’s requirements.             Moreover, as the district court noted,

Dr. Huffmon did not explain how he arrived at that limitation,

nor did he even state that he had performed a recent examination

on which his opinion was based.




                                           25
     MetLife    could        reasonably          have     deemed     the     lack     of   any

explicit     connection       between        Dr.     Huffmon’s         asserted        sitting

limitation and Gorski’s then-current physical condition to be

particularly important in light of MetLife’s specific request

for “[r]ecent physical exam findings,” J.A. 288, and in light of

several    indications       that    Gorski’s           symptoms       may     have    either

improved in the last year or perhaps been exaggerated in the

first place.        Those indications include Gorski’s February 13,

2002,     statement     to    Dr.   Faircloth           that     she     was     exercising

regularly and had no new or specific complaints, the notes from

Dr. Leighton’s August 8, 2002, exam not indicating any severe

current    symptoms,     and     the    video        surveillance           of   Gorski    in

October 2001 showing her carrying gallon water jugs, bending

over,     walking     around,     all     with       no     apparent        hesitation      or

discomfort.     In light of all of these factors, I believe it was

certainly reasonable for MetLife to require Gorski to present

proof of her then-current physical condition, and it would have

been reasonable for MetLife to determine that she had failed to

do that to its satisfaction.

     I would therefore reverse the order of the district court

granting     summary     judgment       to        MetLife      and     denying      Gorski’s

summary    judgment     motion,     and      I    would     remand     to    the      district

court with instructions to remand to MetLife for a new benefits



                                             26
determination.   I respectfully dissent from the majority opinion

to the extent that it reaches a contrary result.




                                27